UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6154



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


FRANK ERNESTO RYCE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge;
John A. MacKenzie, Senior District Judge.    (CR-89-152-N, CA-97-
1172-2)


Submitted:   August 11, 1998                 Decided:   August 31, 1998


Before WILKINS and MICHAEL, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frank Ernesto Ryce, Appellant Pro Se. Harvey Lee Bryant, III, As-
sistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Ryce, Nos. CR-89-152-N; CA-97-1172-2 (E.D.

Va. Jan. 12, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2